DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-9, 12, and 17, 18, 20 and 21 are currently pending for examination.  Claims 1, 7, 17 and 21 have been amended and claims 2 and 19 have been amended.

Response to Arguments
Applicant's arguments filed on December 6, 2021 have been fully considered but they are not persuasive. With regard to claims 17 and 21 applicant indicate that the allowable subject matter of has been incorporated into the claims in an effort to advance prosecution.  However, in the previous official correspondence, examiner indicated that the subject matter of claims 2, 3, 5, 18, and 19, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Pending claims 17 and 21 do not meet these requirements.  As such, the claims have been rejected.  Please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the battery powered electronic sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9, and 12 depend from claim 7 and are thus rejected in a similar manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 12, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mays et al [US 20170217261 A1].
claim 7, as best understood, Mays discloses automatic tire inflation system comprising:
a plurality of pressure sensors forming part of a wireless network, wherein the plurality of sensors are configured to determine that an automatic tire inflation system is no longer active; and a controller, the controller managing a timing function within each of the plurality of sensors to determine a pressure sensed by each of the plurality of sensors at a given time (paragraphs 0005 and 0022), wherein the system is configured to receive, using the battery powered electronic sensor, an indication that an automatic tire inflation system is approaching a restart (paragraphs 0025-0026; Mays shows that an optimal tire pressure signal is communicated to the controller.  The controller processes this message and operates the automatic tire inflation system accordingly.  This communication of optimal pressure reads on the claimed indication of an approaching restart.).
Mays does not specifically state that the automatic tire inflation system is no longer active. It would have been obvious to the skilled artisan that the status (active or inactive) of the air inflation would indicate whether or not a re-inflation was in progress/active. 
As for claim 8, as best understood, Mays discloses wherein the controller determines a flow rate in the system based on a comparison of the pressure sensed by the plurality of sensors (see claim 7 above and Mays, paragraphs 0025-0026 and 0048).
As for claim 9, as best understood, Mays discloses wherein the plurality of sensors include a battery powered electronic sensor (paragraph 0019).
As for claim 12, as best understood, determining utilizes a two-way radio link (see transceiver in paragraphs 0019, 0022, and 0025).
As for claim 17, Mays discloses a method for automatic tire inflation comprising:

determining that the ATIS is inactive using a battery operated electronic sensor (paragraph 0019; Mays teaches an energy storage device that reads on the claimed batter.  May’s tire inflation device also determines the status of the air inflation system, which reads on the claimed determining that the ATIS is inactive.);
monitoring, using the battery operated electronic sensor, the status of all tire pressures over a period of time (paragraph 0019);
determining, using the battery operated electronic sensor, whether a rate of tire pressure reduction exceeds a first value (paragraphs 0019 and 0026; determining rate of change of air volume); and
reporting, using the battery operated electronic sensor, a fault if the rate exceeds the first value (paragraph 0026); and
determining, using the battery powered electronic sensor, that an automatic tire inflation system is no longer active (paragraph 0019; determining status).
Mays does not specifically state that there is no active tire inflation in progress or reporting a fault when the rate of tire pressure reduction exceeds a first value. Instead, Mays shows that the tire inflation device determines the status of the air inflation device. It would have been obvious to the skilled artisan that the status (active or inactive) of the air inflation would indicate whether or not a re-inflation was in progress/active. As for reporting a fault, Mays 
discloses monitoring the rate of change of air volume in the tire. However, Mays teaches monitoring the rate of flow from the air inflation component to issue a warning. More specifically, if the flow from the air inflation component is high, then a warning is issued. The skilled artisan would have recognized that the rate of flow from the air inflation component is 
	As for claim 20, Mays discloses that determining utilizes a two-way radio link (see transceiver in paragraphs 0019, 0022, and 0025).
As for claim 21, Mays discloses an automatic tire inflation system comprising: a plurality of pressure sensors forming part of a wireless network, wherein the plurality of sensors are configured to receive an indication that an automatic tire inflation system is approaching a restart; andAppl. No.: 17/192,300Page 5 of 7 Amendment Dated: December 6, 2021Reply to Office Action of: September 7, 2021 Attorney Docket No.: 108002.00233/A43717a controller, the controller managing a timing function within each of the plurality of sensors to determine a pressure sensed by each of the plurality of sensors at a given time (see claim 7 above).
Mays does not specifically disclose wherein the controller is configured to disable an automatic restoration function in order to facilitate a measurement and to restore the automatic pressure restoration function after a predetermined time.  However, Mays discloses in paragraph 0005 that the automatic tire inflation system is configured to periodically measure the tire pressure in the tire.  This teaching suggests that the automatic restoration function is disabled.  If it were not disabled, the system would not be able to provide accurate tire condition data.  It would have been obvious that after the measurement is taken the system should restart (be restored) so that the automatic tire inflation continued to operate as desired.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.  
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684